DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 11 requires using the algorithm to determine the third impedance point upon controlling the generator to deliver energy to reach a second tissue impedance point. However, claim 10 requires determining the second impedance .
The prior art does not show determining a second tissue impedance point from a determined third impedance point, while determining the third impedance point after setting the second impedance point. One of ordinary skill in the art would not know how to do so, and this is not predicted in the art. There is no direction on how this may occur provided, and there are no working examples of this feature. The breadth of the claims, and quantity of experimentation do not point to a way for these claims limitations to enable one skilled in the art to make and/or use the invention. Claim 12 is dependent on claim 11 and is rejected for the same reasoning. The pending 35 U.S.C. 112(a) rejection to claims 11-12 has precluded the Examiner from making an art-based rejection until such issues are corrected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being anticipated by Stulen (US 2014/0005667).
Regarding claim 1, Stulen teaches a surgical instrument comprising: an end effector comprising: an ultrasonic blade configured to ultrasonically oscillate against tissue (par. [0086] blade 66); and a clamp arm configured to pivot relative to the ultrasonic blade (64); an electrode configured to receive electrosurgical energy from a generator and apply the received electrosurgical energy to the end 
Regarding claim 2, Stulen teaches the surgical parameter is tissue impedance (par. [0207]).
Regarding claim 3, Stulen teaches wherein the control circuit is further configured to vary the power level of the electrosurgical energy based on a heat flux control threshold (par. [0192] monitoring tissue heating).
Regarding claim 4, Stulen teaches wherein the control circuit is further configured to adjust the heat flux control threshold along a length of the ultrasonic blade based on one or more of a coagulation focus point and a progression of a surgical cut (par. [0188], [0192]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being anticipated by Stulen.
Regarding claim 16, Stulen teaches a method of using a surgical instrument to deliver electrosurgical energy according to a target impedance rise rate (), wherein the surgical instrument comprises: an end effector (26) comprising: an ultrasonic blade configured to ultrasonically oscillate against tissue (66); and a clamp arm configured to pivot relative to the ultrasonic blade (64); a generator configured to deliver electrosurgical energy to the end effector based on generating a drive signal (generator 23); an electrode configured to deliver the electrosurgical energy to the end effector (electrode on 64 for delivering RF energy); an ultrasonic transducer acoustically coupled to the ultrasonic blade (16 coupled to 66), the ultrasonic transducer configured to ultrasonically oscillate the ultrasonic blade in response to a drive signal generated by the generator (16 oscillates 66 according to 21); and a control circuit coupled to the end effector (1100) and wherein the method comprises: controlling, by the control circuit, the generator to apply power according to a tissue impedance algorithm (1102) comprising the steps of: applying, by the generator, a first power level to reach a first tissue impedance point (step function with predetermined time intervals as in par. [0193]): terminating, by the generator, application of the first power level for a first dwell time (Fig. 49 with a dwell time).Stulen is not explicit regarding determining, by the control circuit, a second tissue impedance point: applying, by the generator, a second power level to reach the second tissue impedance point; terminating, by the generator, application of the second power level for a second dwell time; determining, by the control circuit, a third tissue impedance point: applying, by the generator, a third power level to reach the third tissue impedance point to achieve the target impedance rise rate.However, Stulen teaches comparing different clock cycles (impedance points) to calculate a rate of change of impedance, and adjusting to maintain the impedance rate (par. [0179] rate of change over different clock cycles for a predetermined range).
Regarding claim 17, Stulen is not explicit about the method further comprising: terminating, by the generator, application of the third power level for a third dwell time; 
determining, by the control circuit, a fourth tissue impedance point;
applying, by the generator, a fourth power level to reach the fourth tissue impedance point.However, Stulen teaches rate of change of impedance from different clock cycle impedances to modulate the treatment (par. [0179] rate of change over different clock cycles for a predetermined range).It would have been obvious to one of ordinary skill in the art to modify Stulen with the multiple tissue impedance points to monitor the tissue treatment over multiple points in time.
Regarding claim 18, Stulen is not explicit wherein the third and fourth tissue impedance point are determined based on one or more of first and second tissue impedance point and a time to achieve each of the first and second tissue impedance point.However, Stulen teaches rate of change of impedance from different clock cycle impedances to modulate the treatment (par. [0179] rate of change over different clock cycles for a predetermined range).It would have been obvious to one of ordinary skill in the art to modify Stulen with the multiple tissue impedance points to monitor the tissue treatment over multiple points in time.
Regarding claim 19, Stulen teaches wherein a time to achieve the first, second, and third tissue impedance point corresponds to a predetermined coagulation time interval (par. [0193] predetermined time intervals).
Claims 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen in view of Kadhiresan (US 2003/0069573).
Regarding claim 5, Stulen is silent regarding current density.However, Kadhiresan teaches using multiple electrodes from a proximal to distal end, with a current density the same for each electrode (par. [0051]).It would have been obvious to one of ordinary skill in the art to modify Stulen with electrodes with a similar current density, to allow for effective ablation (par. [0058]).
Regarding claim 6, Stulen is silent wherein the control circuit is further configured to energize the plurality of electrodes sequentially to generate a first current density in a proximal portion of the plurality of electrodes and a second current density in a distal portion of the plurality of electrodes, and wherein the first and second current density are equal.However, Kadhiresan teaches turning on electrodes in sequence (par. [0055]) using multiple electrodes from a proximal to distal end, with a current density the same for each electrode (par. [0051]).It would have been obvious to one of ordinary skill in the art to modify Stulen with electrodes controlled in sequence, and further with a similar current density, to allow for effective ablation (par. [0058]). 
Regarding claim 7, Stulen teaches the generator configured to deliver the electrosurgical energy to the end effector (20 attached to end effector 26). Stulen is silent regarding wherein the control circuit is further configured to control the generator to energize the plurality of electrodes by providing a first power level to a first portion of the plurality of electrodes and a second power level to a second portion of the plurality of electrodes, and wherein the first power level is lower than the second power level.Kadhiresan teaches a control circuit with different power levels, with one lower than another (par. [0051]-[0052] with different amplitiudes of power signals). It would have been obvious to one of ordinary skill in the art to modify Stulen with controlling the power for the electrodes to have similar current density, to allow for effective ablation (par. [0058]). 
Regarding claim 20, Stulen is silent wherein the electrode comprises a plurality of electrode segments positioned longitudinally to generate a constant current density.However, Kadhiresan teaches turning on electrodes in sequence (par. [0055]) using multiple electrodes from a proximal to distal end, with a current density the same for each electrode (par. [0051]).It would have been obvious to one of ordinary skill in the art to modify Stulen with the electrodes of the arm to be a plurality of electrodes spaced longitudinally, such that electrodes are controlled in sequence, to modulate the electrodes with a similar current density, to allow for even, effective treatment (par. [0058]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen in view of Behnke (US 2013/0144284).
Regarding claim 8, Stulen is silent regarding the clamp is an offset clamp arm and control circuit is further configured to increase the clamp arm pressure based on the sensor signal.However, Behnke teaches jaw pressure being sensed, and controlling the pressure of the jaw members in response to the sensed signal to increase or decrease the closure pressure of the jaws (par. [0026]).It would have been obvious to one of ordinary skill in the art to modify Stulen with jaw pressure being sensed and adjusted, as in Behnke, as a known factor in tissue impedance affecting tissue treatment. 
Claims 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen in view of Cheatham (US 2016/0331460).
Regarding claim 9, Stulen teaches a surgical hub configured to receive an impedance rate algorithm (1102); and
a surgical instrument (10) communicatively coupled to the surgical hub (20), wherein the surgical instrument comprises:
an end effector comprising: an ultrasonic blade configured to ultrasonically oscillate against tissue (par. [0086] blade 66); and a clamp arm configured to pivot relative to the ultrasonic blade (64); an electrode 
a control circuit coupled to the end effector (25), wherein the control circuit is configured to perform the impedance rate algorithm to:
receive a first tissue impedance point (par. [0205]):
determine a first power level of the electrosurgical energy that corresponds to the first tissue impedance point (par. [0205] determine a therapeutic level):
control the generator to deliver the electrosurgical energy at the first power level (activate therapeutic level);
determine a second tissue impedance point;
adjust the first power level to a second power level of the electrosurgical energy based on a time interval to reach the second tissue impedance point:
control the generator to deliver the electrosurgical energy at the second power level (steps are repeated to continue control of impedance as in at least par. [0172]).Stulen is silent regarding the algorithm transmitted from a cloud computing system, and the surgical hub coupled to the cloud computing system.However, Cheatham teaches using the cloud as an alternative to computer memory for accessing data (par. [0116]).It would have been obvious to one of ordinary skill in the art to modify Stulen such that the algorithm is sent via the cloud rather than on the on-site processor, as a known way to store and access computer data, while also allowing for access to other users (par. [0116]).
Regarding claim 10, Stulen teaches wherein the control circuit is configured to perform the impedance rate algorithm to further:
determine a third tissue impedance point (par. [0204] impedance indicating tissue has been successfully sealed); and
determine the second tissue impedance point based on the third tissue impedance point and a corresponding time interval to reach the first tissue impedance point (par. [0184] impedance feedback from time B-C as in Fig. 49).
Regarding claim 13, Stulen wherein the control circuit is configured to perform the impedance rate algorithm to further determine a dwell time and control the generator to deliver the electrosurgical energy at the first power level for the dwell time prior to adjusting the first power level to the second power level of the electrosurgical energy and determining the third tissue impedance point (Fig. 49).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen in view of Cheatham, in further view of Kadhiresan.
Regarding claim 14, Stulen teaches wherein the electrode comprises a plurality of electrode segments positioned longitudinally to generate a constant current density.However, Kadhiresan teaches turning on electrodes in sequence (par. [0055]) using multiple electrodes from a proximal to distal end, with a current density the same for each electrode (par. [0051]).It would have been obvious to one of ordinary skill in the art to modify Stulen with the electrodes of the arm to be a plurality of electrodes spaced longitudinally, such that electrodes are controlled in sequence, to modulate the electrodes with a similar current density, to allow for even, effective treatment (par. [0058]). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen in view of Cheatham, in further view of Gilbert (US 2012/0046662).
Regarding claim 15, Stulen is silent wherein the control circuit is configured to perform the impedance rate algorithm to further energize the plurality of electrode segments based on a progressive closure stroke of the clamp arm.However, Gilbert teaches impedance increases based at least partially upon the pressure applied to tissue via the jaws (par. [0011]).It would have been obvious to one of ordinary skill in the art that impedance increases based on jaw pressure and to run impedance sensing due to jaw pressure, as in Gilbert, as a known factor in tissue impedance affecting tissue treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                         
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794